Citation Nr: 9930961	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-06 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for otitis.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims for 
service connection for bilateral hearing loss, otitis, and 
tinnitus.  The veteran filed a timely appeal to these adverse 
determinations.

When this matter was previously before the Board in December 
1996 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The evidence raises a reasonable doubt that the veteran's 
current bilateral hearing loss is etiologically related to 
artillery noise exposure in service.

3.  The evidence indicates that the veteran's otitis, first 
shown by the record to have been diagnosed nine years after 
service, is not related to his period of military service.

4.  The veteran has not presented competent evidence that his 
current tinnitus is related to service.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.385 (1999).

2.  Otitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).

3.  The veteran's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).  In determining whether an appellant is entitled to 
service connection for a disease or disability, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

I.  Hearing Loss

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for hearing loss is plausible or 
capable of substantiation and is thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required.  38 U.S.C.A. 
§ 5107(a).

Under the provisions of 38 C.F.R. § 3.385 (1999), impaired 
hearing is considered by the VA to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Evidence relevant to the veteran's claim for service 
connection for bilateral hearing loss includes his service 
medical records.  A review of these records reveals that at 
the time of the veteran's service pre-induction examination 
in September 1965, the veteran reported that he did "not 
hear well," and the examiner noted that the veteran had "L 
[left] ear trouble hearing."  However, audiometric testing 
did not show hearing loss for VA purposes, and no diagnosis 
of hearing loss was rendered.

At the time of the veteran's separation examination in 
September 1967, he checked "yes" to the question of whether 
he had ever experienced hearing loss.  However, on 
examination his ears were listed as "normal," audiometric 
testing did not indicate hearing loss for VA purposes, and no 
diagnosis of hearing loss was rendered.  

Relevant post-service evidence includes a statement from M. 
H. Pike, M.D., dated in October 1967.  Dr. Pike stated the 
following:  "Exposed to concussive artillery sounds in 
Vietnam.  This a.m., I irrigated solid plug of cerumen from R 
[right] ear which very likely saved traumatic hearing loss in 
the R [right] ear.  The L [left] ear acquired sufficient 
[sic] at sometime during his tour in Vietnam to protect it 
partially.  He is on [medication] to see if there is 
considerable recovery in L [left] ear."

Also of record are medical reports, including a summary of 
audiological testing, dated from October 1967 to January 1993 
from Dow Chemical Company (Dow), the veteran's employer for 
many years.  These records include a "Health History" 
completed by the veteran in October 1967, at which time he 
reported having experienced "ear trouble," and noted that 
he was exposed to the noise of 155 and 175 millimeter 
Howitzers in the U.S. Army.  Audiometric testing at that time 
did not show hearing loss for VA purposes, however, and the 
veteran checked "yes" to the question "Do you feel your 
hearing is normal?"

These company records also contain the results of multiple 
audiometric examinations conducted during the course of the 
veteran's employment at Dow.  Although no interpretation of 
these numerical results was provided, the Board observes that 
these results first indicate hearing loss for VA purposes in 
the left ear in August 1971.  Subsequent audiometric results 
in December 1974 did not show left ear hearing loss for VA 
purposes.  These results again show left ear hearing loss 
beginning in April 1976, and show essentially continuous 
readings of left ear hearing loss through November 1993.  In 
addition, although these testing results show a single 
instance of hearing loss for VA purposes in the right ear in 
September 1978, a number of subsequent audiograms, dated from 
September 1979 to November 1993, do not indicate any hearing 
impairment for VA purposes in the right ear.

Also of record is a statement from Herbert L. Camp, M.D., 
dated in May 1976.  In this statement, Dr. Camp noted that 
the veteran had been told that his audiogram results had 
shown a high-frequency hearing loss.  No opinion regarding 
the etiology of this hearing loss was provided.

In May 1994, the veteran underwent VA audiometric testing.  
The examiner diagnosed mild to moderate sensorineural hearing 
loss, worse in the left ear.  No opinion regarding the 
etiology of this hearing loss was given.  

In December 1996, the Board remanded the veteran's claim to 
the RO to afford the veteran an examination to determine the 
nature and extent of his hearing loss.  The examiner was 
requested to provide an opinion regarding the etiology of the 
veteran's hearing loss, particularly in the left ear, and to 
opine as to whether it was at least as likely as not that the 
veteran's hearing loss was caused or chronically worsened by 
his experiences while on active duty.

Therefore, in February 1997 the veteran again underwent VA 
audiometric testing.  Results of this examination reportedly 
showed normal hearing sensitivity sloping to a mild 
sensorineural hearing loss in the right ear, and normal 
hearing sensitivity sloping to a mild sensorineural hearing 
loss with a notch at 4000 Hertz in the left ear.  An opinion 
regarding the etiology of this hearing loss was not offered.

In March 1997, the veteran underwent a VA audio-ear disease 
examination.  This examiner did not record the veteran's 
history, and there is no evidence that the veteran's claims 
file was reviewed.  Although it does not appear that 
audiological testing was performed at that time, the examiner 
diagnosed bilateral sensorineural hearing loss, likely 
related to acoustic trauma and presbycusis.  This examiner 
clarified this diagnosis a few days later in a note added to 
the examination report, as follows:

Bilateral sensory hearing loss - 
contributed to by both noise exposure 
(more significant) and aging (less 
significant).  The noise exposure is 
consistent with that which would have 
been encountered in the service.

In a memorandum dated in February 1998 from the RO to the 
Detroit, Michigan VA Medical Center (VAMC), the RO noted that 
the audiometric examination conducted in February 1997 did 
not include an opinion regarding the etiology of the 
veteran's hearing loss, as requested by the Board's remand.  
Therefore, the claims file was returned to the Detroit VAMC 
with a request that the examiner provide such an opinion.

In April 1998, a staff audiologist provided the requested 
opinion, although it appears that the author of this opinion 
was not the audiologist who conducted the earlier 
examination.  This opinion first noted that the veteran 
suffered from a mild sensorineural high frequency hearing 
loss in the right ear and a mild to moderate high frequency 
sensorineural hearing loss in the left ear.  The audiologist 
also noted that the veteran's service records indicated that 
he served as a helicopter gunner in the Army in the 1960's, 
and that hearing tests done at the time of his induction and 
separation from the service both showed hearing within normal 
limits.  The audiologist noted that a hearing test conducted 
in October 1967 for Dow Chemical also showed normal hearing 
and the first hearing test which showed abnormal hearing was 
from Dow Chemical in December 1974.  This audiologist then 
offered the following opinion:

While it is likely that he was exposed to 
a significant amount of noise in his 
position as a helicopter gunner in the 
Army, since the hearing test done both on 
his discharge from the service and 
beginning employment at Dow Chemical show 
hearing within normal limits and the 
first abnormality was seven years later, 
the evidence of record would suggest that 
it is more likely that some factor other 
than military noise exposure was the 
cause of the present hearing loss and 
tinnitus.  

In an effort to reconcile these apparently contradictory 
medical conclusions, in August 1999 the Board requested an 
expert medical opinion from the VA's Veterans Health 
Administration as to whether it was at least as likely as not 
that the veteran's bilateral hearing loss was etiologically 
related to his period of military service, including claimed 
exposure to artillery fire.  In a response dated in August 
1999, the Chief of the Otolaryngology Section of the Miami, 
Florida VA Medical Center (VAMC) stated that he had reviewed 
the veteran's medical records.  He then opined that "this 
veteran's hearing loss is as likely as not related to the 
noise exposure of the artillery fire during his military 
service."

A review of the veteran's claims file reveals no 
contemporaneous medical evidence that he suffered from 
hearing loss while in service.  On the contrary, audiological 
testing while in service, including at the time of 
separation, revealed the veteran's hearing to be within 
normal limits.  However, it is clear that the veteran did 
develop bilateral hearing loss sometime after service, and 
continues to have hearing loss.  Thus, the question which 
must be answered is whether this post-service hearing loss is 
related to the veteran's experiences in service, including 
loud noise exposure.  

In sum, the record contains conflicting opinions regarding 
the cause or etiology of the veteran's hearing loss--the 
opinion by the examiner who performed the March 1997 audio-
ear examination, the opinion by the audiologist rendered in 
April 1998, and the recent opinion from the Chief of the 
Otolaryngology Section who stated that, based on a review of 
the record, including the previous opinions, the veteran's 
hearing loss was "as likely as not" related to his 
inservice artillery noise exposure. 

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board finds that in the 
aggregate these opinions are of approximately equal probative 
value and persuasiveness.  Since there is at least an 
approximate balance of positive and negative evidence 
regarding the issue at hand, the Board finds that the 
evidence raises at least a reasonable doubt as to whether the 
veteran's current bilateral hearing loss was incurred in 
service.  Resolving all such reasonable doubt in the 
veteran's favor, service connection is warranted for 
bilateral hearing loss.  38 U.S.C.A. § 5107(b) (West 1991)); 
38 C.F.R. § 3.102 (1999).

II.  Otitis

The veteran's claim for service connection for otitis is also 
plausible or capable of substantiation and is thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Evidence relevant to the veteran's claim for service 
connection for otitis includes his service medical records, 
which are negative for evidence of any reported complaint or 
diagnosis of, or treatment for, otitis.  However, as noted 
previously, the veteran did report ear trouble at the time of 
his induction and separation examinations, and the examiner 
did note that the veteran had "Left [left] ear trouble 
hearing" at the time of the induction examination.

Relevant post-service evidence includes an October 1967 
statement from Dr. Pike.  In this statement, Dr. Pike noted 
that the cerumen in the veteran's left ear had protected it 
"partially," and noted that the veteran was being treated 
with prescription medication "to see if there is 
considerable recovery in left ear."  No diagnosis was 
provided.

Also of record are treatment notes from May 1976 to March 
1978 from Herbert L. Camp, M.D., a private otolaryngologist.  
These notes indicate several years of ongoing treatment for 
left ear problems, including chronic external otitis, chronic 
otitis media, a cholesteatoma, a build-up of granulation 
tissue, a polyp, and chronic otorrhea.  In a May 1976 
treatment summary, Dr. Camp noted that a review of the 
veteran's history showed that he had left ear problems "of 
long duration," including left ear drainage for the previous 
8 to 10 years.  The veteran underwent a left Type I 
tympanoplasty in November 1976, followed by the removal of a 
mass of the left ear canal in December 1977.

Also of record are medical treatment notes dated from April 
1976 to August 1990 from Dow.  These notes indicate several 
diagnoses of chronic recurrent otitis media of the left ear 
from April 1976 to February 1978, with a subsequent diagnosis 
of external otitis of the left ear in January 1984.  In 
August 1990, the veteran was seen for complaints of a cold.  
Although no diagnosis was rendered at that time, it was noted 
that the veteran complained of left ear drainage.

At the time of the VA audio-ear examination in March 1997, 
clinical examination of the veteran ears was normal, with no 
evidence of any active ear disease or any infectious disease 
of the middle or inner ear.  The examiner diagnosed chronic 
otitis media--occurred after service.

In the Board's August 1999 opinion request forwarded to the 
Chief of the Otolaryngology Section of the Miami VAMC, the 
Board also sought an expert medical opinion regarding the 
etiology of the veteran's otitis.  In his response, this 
physician opined that the "otitis" which appeared from the 
record to have been a form of otitis externa or otitis media 
was not related to his military service because of a lack of 
evidence in the records to provide such a connection.

A review of this evidence reveals no medical opinion which 
relates the veteran's otitis, first diagnosed in 1976, to his 
period of active duty service a number of years earlier.  On 
the contrary, the only opinions which addressed the issue of 
etiology are unfavorable.  For example, the medical opinion 
of the VA examiner rendered in March 1997 indicated that the 
veteran's chronic otitis media "occurred after service," 
and he did not relate the disorder to service.  Similarly, 
the conclusion of the otolaryngology expert rendered in 
August 1999 was that the veteran's otitis "is not related to 
his military service."

The Board acknowledges that Dr. Camp did diagnose chronic 
external otitis and chronic otitis media, among other 
disorders, in the mid- to late-1970's, and noted that a 
review of the veteran's history showed left ear "problems" 
of long duration, including left ear drainage for the 
previous 8 to 10 years.  However, this statement does not 
provide persuasive evidence of the required nexus or link to 
service for several reasons.  First, the examiner did not 
state whether otitis was one of the various diagnosed left 
ear problems which had existed for a "long duration" 
because Dr. Camp also diagnosed a cholesteatoma, a build-up 
of granulation tissue, a polyp, and chronic otorrhea.  
Second, Dr. Camp stated that the veteran had had left ear 
drainage for the previous 8 to 10 years.  Since this 
statement was made in 1976, some 9 years after the veteran's 
discharge, it is unclear whether this claimed drainage began 
in service or after discharge.  In any case, although the 
veteran's service medical records show that he reported 
difficulty hearing on several occasions, he was never treated 
for left ear drainage, and no such finding was ever recorded 
in service.  

Finally, the Board notes that the VA expert who provided the 
August 1999 opinion stated that he had reviewed the medical 
records contained in the veteran's claims file, which 
included the reports from Dr. Camp, prior to arriving at his 
conclusion that his otitis was not related to service.  
Generally, failure to review a claimant's file as to military 
service renders any opinion uninformed on the issue of 
causation, see Bielby v. Brown, 5 Vet. App. 474, 478 (1993) 
(no evidence the doctor reviewed the veteran's service 
medical records), whereas the Board may rely on an expert's 
medical opinion where the expert has fairly considered the 
material evidence which appears to support the appellant's 
position.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
otitis.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt, but because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

III.  Tinnitus

As in the case of the other disabilities, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by service, 38 U.S.C.A. 
§ 1110 (West 1991), but the veteran must present a well-
grounded claim or sufficient evidence to justify a belief by 
a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Where the determinative issue involves medical etiology or a 
medical diagnosis,  competent medical evidence that a claim 
is "plausible" or "possible" is required for the claim to 
be well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's claim for service 
connection for tinnitus includes his service medical records, 
which are negative for evidence of any reported complaint or 
diagnosis of, or treatment for, tinnitus.  Relevant post-
service evidence includes audiometric testing summaries from 
Dow, which specifically indicate that the veteran did not 
have any ringing or buzzing in the ears at the time of 
testing in December 1974, April, June, and December 1976, and 
March 1977.  The only diagnosis of tinnitus is found in the 
May 1994 VA audiometric examination report, which indicated 
that the veteran suffered from bilateral, periodic tinnitus.  
No opinion regarding the onset of this condition was 
provided.

The only opinion regarding the etiology of this tinnitus is 
contained in the April 1998 opinion from the VA staff 
audiologist, discussed previously.  In this opinion, the 
audiologist stated that, based on audiometric testing during 
service and shortly thereafter, the evidence would suggest 
that it is more likely that some factor other than military 
noise exposure was the cause of the present hearing loss and 
tinnitus.

Thus, the only evidence which purports to link the veteran's 
current tinnitus to service is his own contentions, as set 
forth in various correspondence sent to VA, to the effect 
that his tinnitus resulted from noise exposure in service.  
The Board does not doubt the sincerity of the veteran's 
belief in this claimed causal connection.  However, since he 
is not a medical expert, he is not qualified to express an 
opinion regarding any medical causation of his tinnitus.  See 
Jones v. Brown, 7 Vet.App. 134, 137 (1994) and Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995), citing Grottveit, in which 
the Court held that an appellant does not meet his or her 
burden of presenting evidence of a well-grounded claim where 
the determinative issue involves medical causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.  

Thus, the veteran's contention that his current tinnitus is 
related to noise trauma from artillery fire while in the 
military cannot be accepted as competent evidence to well 
ground the claim without a medical opinion linking the 
condition to service or his history of complaints.  Under the 
circumstances, the claim must be denied as not well grounded.  




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for otitis is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for tinnitus is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

